DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s remarks regarding the intended meaning of “close to” have overcome the USC 112(b) rejections.

Applicant's arguments filed June 2, 2021 as they pertain to the art of Hirata in view of Nakajima have been fully considered but they are not persuasive.
	As best as Examiner understands, Applicant’s position is that Hirata does not teach the glue extends to the emergent surface (of the first lens) and the glue is spaced apart from the lens barrel.  As shown below, Hirata contains this feature:

    PNG
    media_image1.png
    738
    820
    media_image1.png
    Greyscale


As can be seen, the glue (80) extends to the corner of emergent surface (11b) while also being spaced apart from lens barrel (60) at space (SP1).  While some portion of the glue directly contacts the lens barrel, the breadth of the claim does not exclude this.  The claim merely requires a spacing apart which exists at SP1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2011/0063739 - Hirata; of record) in view of Nakajima et al. (US 8,675,127 - Nakajima; of record).
	As to claim 1, Hirata teaches a lens module (Hirata Fig. 11B), comprising a lens barrel (Hirata Fig. 11B - 60), a first lens arranged at an object side of the lens barrel (Hirata Fig. 11B - 10, 11), a fixing part for pressing the first lens from an object side of the first lens (Hirata Fig. 11B - 70), 
	wherein the fixing part comprises a top wall for pressing the first lens (Hirata Fig. 11B - 71, 10), a side wall extending from the top wall while being bent towards an image side (Hirata Fig. 11B - 72), the side wall being fixedly connected to the lens barrel (Hirata Fig. 11B - 70, 60; para. [0121], [0141]),
	wherein the top wall is in contact with the first lens (Hirata Fig. 11B - 70, 10), and a glue is filled between the side wall and the first lens and bonds and fixes the first lens to the side wall (Hirata Fig. 3A - 80, SP1; Fig. 11B - 80, SP1; para. [0121] - discussing adhesive (80) can bond lens to both 70/60), the top wall comprises an object side surface, an image side surface opposite to the object side surface, and a connecting surface connecting the object side surface with the image side surface (Hirata Fig. 11B - top wall (71) having object side, image side surface, and tapering connecting surface(s)), 
tapering surface of (71) in contact with lens surface (11a)), 
	the first lens comprises an incident surface close to the object side (Hirata Fig. 11B - 11a), the incident surface comprises an incident portion located at a central location (Hirata Fig. 11B - 11a), a matching portion surrounding the incident portion and attached to the oblique surface (Hirata Fig. 11B - portion of (11a) matching taper of (71)), and a supporting portion surrounding the matching portion and directly facing the image side surface (Hirata Fig. 11B - 10, 12b, 12c), 
	the image side surface is spaced apart from the supporting portion, and the glue extends into a spacing between the image side surface and the supporting portion (Hirata Fig. 11B - 12a, SP1, 80),
	the first lens further comprises an emergent surface close to the image side (Hirata Fig. 11B - 11b, W1, 12a - emergent surface (11b) having surface extending on image side through outer portion 12a/W1), and the glue extends to the emergent surface and is spaced apart from the lens barrel (Hirata Fig. 11B - SP1, 12a, W1, 60).


    PNG
    media_image1.png
    738
    820
    media_image1.png
    Greyscale


	Hirata doesn’t specify the pressing the first lens against the lens barrel.  In the same field of endeavor Nakajima teaches a lens module having a first lens and lens barrel (Nakajima Figs. 7, 15 - 41, 40, 30) and a fixing part that presses the lens against the barrel (Nakajima Fig. 7 - 38d, 21, 22, 41, 30; Fig. 15 - 22, 21, 40, 30; col. 8:45-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date to press the lens to the lens barrel since, as taught by Nakajima, such pressing 
	As to claim 5, Hirata in view of Nakajima teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hirata further teaches the lens barrel comprises a first barrel wall close to the object side (Hirata Fig. 11A - 62), and Nakajima teaches a first barrel wall abutting against the first lens (Nakajima Fig. 15 - wide diameter part (31) abutting lens (40/41) by threads (22a)), and a second barrel wall extending from the first barrel wall while being bent towards the image side (Nakajima Fig. 15 - 34), the first barrel wall being fixedly connected to the fixing part by means of threads (Nakajima Fig. 15 - 33, 22a).  It would have been obvious to one of ordinary skill in the art before the effective filing date to abut the lens barrel and fix a second lens barrel part by screw threads since, as taught by Nakajima, such components allow for aligning and including an O-ring to prevent water and dust from entering the lens system (Nakajima col. 8:45-67).
	As to claim 7, Hirata in view of Nakajima teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nakajima further teaches a seal ring is provided between the first lens barrel and the first lens (Nakajima Fig. 7 - 21; col. 8:59-67).
	As to claim 8, Hirata in view of Nakajima teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Nakajima further teaches the lens barrel is provided with a groove and the seal ring is in the groove (Nakajima Fig. 7 - 38d).
claim 9, Hirata in view of Nakajima teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Nakajima further teaches the groove has an annular shape around an optical axis of the lens module (Nakajima Fig. 6 - 38d; Fig. 7 - 38d).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Nakajima as applied to claim 5 above, and further in view of Li (US 7,311,453; of record).
	As to claim 6, Nakajima in view of Hirata teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hirata further teaches using theremosetting glues (Hirata col. 19:28-36), but Nakajima in view of Hirata doesn’t specify the glue fixes the first barrel wall and the fixing part.  In the same field of endeavor Li teaches a lens module having a barrel wall and fixing part fixedly connected by glue (Li Fig. 2 - 23, 33; col. 3:10-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to fixedly connect the barrel wall and fixing part with thermosetting glue since, as taught by Hirata and Li, glue in such a location allows for strengthening the connection (Li col. 3:10-14) and as taught by Hirata, thermosetting (e.g. UV-curable) glues are known materials for gluing lens module components (Hirata col. 19:28-36).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 1, 2021